Citation Nr: 0924930	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for patella pain syndrome 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to 
March 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office(RO), which denied the benefit on appeal. 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2009. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran maintains that service connection is warranted 
for patella pain syndrome of the right knee based upon 
service incurrence. He asserts that this condition occurred 
in 1988 and continues to this date. He alleges that he has 
this condition from constant loading of munitions on 
aircrafts in service. 

The claim has been denied by the RO on the basis that the 
Veteran does not have a right knee disorder, but instead only 
pain.  However, the Veteran testified at his March 2009 
Travel Board hearing that he receives treatment for his right 
knee condition at the Hill Air Force Base. In his substantive 
appeal, he also indicated that he was pending scheduling for 
a magnetic resonance imaging (MRI) of his right knee. 

The law requires that in complying with its duty to assist 
claimants, VA must make reasonable efforts to assist a 
claimant in obtaining evidence identified by the claimant, 
which is necessary to substantiate the claim, and that if VA 
is unable to obtain all of the relevant records sought, VA 
will advise the claimant of the records it is unable to 
obtain; explain the efforts made to obtain those records; and 
describe any further action to be taken with respect to the 
claim. 38 U.S.C.A § 5103A. 

The appeal will therefore be remanded to ascertain if the 
Veteran underwent the MRI, and to obtain its report.  

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his right 
knee disorder on appeal that is not 
evidenced by the current record. In 
particular, the RO/AMC must ascertain if 
the Veteran has undergone MRI testing as 
indicated above.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file, 
to include all treatment records related 
to the right knee at the Hill Air Force 
Base Hospital. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC should reexamine the evidence of 
record.  If it is determined that the 
Veteran has a right knee disorder as 
evidenced by the MRI or other evidence 
then of record, and if the claim cannot 
be granted, the RO must afford the 
Veteran a comprehensive orthopedic 
examination, including any necessary 
radiographic or other studies, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of the examination.

b. The examiner must express an 
opinion as to whether the Veteran 
has a current right knee disability. 
With respect to any diagnosed 
disability, the examiner should 
render an opinion as to whether the 
diagnosed disability is related to 
an event in service or if it is 
aggravated by the Veteran's service. 
The examiner must state the medical 
basis for any opinion expressed. If 
the examiner is unable to state an 
opinion without a resort to 
speculation, he or she should so 
state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a patella pain syndrome of 
the right knee. The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed. 
In the event that the examination report 
does not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action. See 38 C.F.R. 
§ 4.2. If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. They should be 
given an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





